On motion for rehearing, the following opinion was filed December 2,1903. Rehearing denied:
Sullivan, C. J.
It is said in the opinion that the May contract was superseded by the November contract. This conclusion is challenged as obviously unsound, and it is, perhaps, indefensible. It is, at least, contrary to the understanding of the parties as disclosed by this record. But conceding it to be unwarranted, conceding that neither contract impinges upon the other, there is still good reason for holding that the case has been rightly determined, and that the judgment of affirmance should stand. McDonald has, beyond question, a cause of action upon one contract or the other. Whether he has a right of action upon the May contract, depends upon whether he was bound by that contract to do what John Latenser did in furnishing plans, specifications, etc., for the high school building. Evidently he was not so bound. He had already furnished plans, specifications, details, copies and blue prints in accordance with the requirements of the May contract, and he was not bound by that contract to furnish others. He *624might, of course, have been required to make alterations, but that was the farthest limit of his obligation. He was bound to do the work done by Latenser, but he was bound by the contract made in November, and not the one made in May.
Rehearing denied.